Citation Nr: 1145919	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2007 decision, the Board denied service connection for hearing loss and tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a Joint Motion for Partial Remand (Joint Motion).  In the December 2008 Order, the Court remanded that portion of the Board's March 2007 decision addressing the above issues, for compliance with instructions provided in the Joint Motion.

Subsequently, the Board remanded the claims for further development in May 2009 and July 2010 decisions.  As discussed below, the development requested has been completed, and the claims are now appropriate for appellate review.    


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's current hearing loss disability is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's current tinnitus is due to any incident or event in active military service; and against a finding that tinnitus, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In July 2003, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The September 2011 SSOC describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the July 2003 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the February 2004 rating decision, July 2004 SOC, and September 2009 and September 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  As mentioned above, the Board denied service connection for hearing loss and tinnitus in a March 2007 decision.  The Court subsequently granted a Joint Motion vacating that portion of the Board's decision, finding that the Board did not adequately address the adequacy of the September 2003 VA examination upon which it relied in denying the claims on appeal.  Specifically, the Joint Motion stated that the 2003 VA examination was based on "an inaccurate factual predicate (i.e., the VA examiner's erroneous finding of "no indication in the medical records of a perforation of the eardrum being treated while in the service.")."  (Joint Motion, page 4).  The Board notes that the 2003 examiner had in fact concluded that there was "no indication in the medical records of a perforation of the eardrum being treated while in service."  However, the Board finds that the record did not show any inaccurate factual predicate upon which the 2003 examiner relied.  Whereas the Joint Motion contended that there were "in-service reports of Appellant's perforated right eardrum," (Joint Motion, pages 3-4) that is simply an inaccurate portrayal of the STRs and examination records.  

There are no STRs showing treatment for a perforated eardrum, or even showing a finding of a perforated eardrum.  Rather, there are only findings of a healed scar of the right eardrum upon examinations in August 1969 and August 1970, without any finding of perforation in service, or even a finding that the scar was reflective of a perforation of the eardrum at some time in the past.  The medical records within the claims file also do not inform that such a scar of the eardrum may be equated with a past eardrum perforation.  While an August 1969 report of medical history did list a "blow to [the left] temple and ear playing baseball . . . concussion without sequelae," this was not a treatment record, did not reflect a past eardrum perforation, and was not even on the same side of the head as the documented eardrum scar.  Further, the Veteran's report of medical history of service entrance in September 1967 also noted this history of being struck on the head playing baseball, informing, "Was hit on head with a base ball bat 1956 - was unconscious for about 1 min[ute].  Not hospitalized." 

Much of this ground was covered in the Board's prior remand of May 2009.  Based on that remand, the Veteran was afforded an additional VA examination for compensation purposes in July 2009.  However, the Board found that examination to be inadequate, as it was not clear that the examiner considered the Veteran's lay statements as to noise exposure during active service in reaching his opinions.  Thus, the Board remanded the claim for an addendum opinion in a July 2010 decision.  

Following this Board's remand, the 2009 VA examiner provided an addendum opinion in which he specifically stated that the Veteran's claims of noise exposure during service were conceded in reaching the opinions regarding whether a nexus existed between the current hearing loss and tinnitus and military service.  Thus, it appears that all development requested by this Board in its July 2010 remand has been completed to the extent possible, and no additional development is required.   
  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as such as an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis


The Veteran contends that he has current bilateral hearing loss and tinnitus that was incurred in active service.  Specifically, the Veteran contends that he was involved in several fire fights while in Vietnam, and that an injury from a grenade caused his hearing loss and tinnitus.  At the 2009 VA examination, he reported noise exposure from explosions, bombs, tank fire, and rounds being fire point blank at the enemy.  In addition, he contends that he perforated his eardrum in service, which caused him to lose his hearing.  Following service, he worked as a mail carrier, where he did not have any noise exposure.            

The Board acknowledges that exposure to loud noise may have occurred during the Veteran's active service.  Indeed, such exposure is deemed to be consistent with the circumstances of his service in a theater of combat.  See 38 U.S.C.A. § 1154(a).  However, while noise exposure is conceded, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has a current hearing loss disability, consistent with VA regulations, and tinnitus, which are a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any complaints of hearing loss, tinnitus, or a perforated eardrum.  An audiogram conducted at the September 1967 enlistment examination revealed puretone thresholds of 5, 5, 15, and 5 decibels in the right ear, and 0, 5, 15, and 5 decibels in the left ear at the frequencies 500, 1000, 2000, and 4000 Hz.  

In May 1968, the Veteran suffered a through-and-through gunshot wound to the right lower leg, with a fracture to the right tibia, while in Vietnam.  There is no mention of injury to the ear or tympanic membrane.  

At an August 1969 medical examination, a healed scar on the right tympanic membrane was noted.  The Veteran also checked "yes" next to "ear, nose, or throat trouble."  The examiner also documented a blow to the left temple and ear while playing baseball, and a concussion without sequelae.  

The August 1970 separation examination report also documents a scar to the right tympanic membrane.  An audiogram revealed puretone thresholds of 5, 5, 15, 10, and 5 decibels in the right ear, and 5, 5, 10, 10, and 5 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.    

Following separation from service, the Veteran underwent a tympanoplasty in June 2003.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The post-operative diagnosis was left chronic otitis media and perforation of the left tympanic membrane.  The surgical notes indicate that he also underwent a left tympanoplasty 25 years prior (around 1978, 8 years after separation from service).  On a pre-operative history form, the Veteran wrote that he began experiencing hearing loss after he returned from Vietnam, and that he attributed his hearing loss to bombs, grenades, and aircraft in Vietnam.  More specifically, he attributed it to an incident that occurred in April 1968, when an RPG round hit the tank he was in, and the gunners fired 6 rounds from the cannon point blank at the hillside.  The shells exploded near him.  Currently, he had difficulty hearing instructions or listening on the telephone.  He also had constant ringing and buzzing in both ears.  

The Veteran was afforded a VA examination in September 2003.  The claims file was reviewed, including STRs.  The Veteran reported that he first noticed hearing loss while service in Vietnam following the explosion of an enemy round which struck the tank he was riding in.  He felt that this resulted in perforation of his left eardrum.  The examiner also noted significant military noise exposure, including gunfire, artillery, and tank fire while serving as an infantryman in Vietnam.  He noted a history of ear surgery 25 years prior to repair a perforation of the left eardrum.  This was not successful, so he recently had a tympanoplasty performed again.  He denied significant civilian work and recreational noise exposure.  His constant bilateral tinnitus began 20 years prior.  The examiner noted that the tinnitus is most likely due to the same causative factor as the hearing loss.  

An audiogram revealed puretone thresholds of 30, 30, 40, 50, and 45 decibels in the right ear, and 45, 40, 45, 50, and 65 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  A very small perforation of the tympanic membrane was noted in the left ear.  The examiner assessed mild to moderate sensorineural hearing loss in the right ear, and moderate partially conductive hearing loss in the left ear.  Given the normal hearing test at the time of separation from service, the examiner opined that it was not likely that the current hearing loss and tinnitus are a result of his military service.  Further, there was no indication in the medical records of a perforation the eardrum being treated while in the service.  

The Veteran had an audiology consultation at the VAMC in March 2009.  He complained of decreased hearing in both ears and constant tinnitus.  He had not worn hearing aids.  The ears were both otoscopically clear.  An audiogram revealed puretone thresholds of 30, 30, 45, 45, and 55 decibels in the right ear, and 40, 40, 50, 55, and 60 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Hearing aids were ordered.  

The Veteran was afforded another VA examination in July 2009.  The examiner noted that he was an infantry rifleman in the Marine Corps, and that he reported exposure to noise from explosions, bombs, tank fire, and rounds being fired point blank at the enemy.  He denied noise exposure following military service.  He also complained of bilateral tinnitus that began 8 to 11 years after military service.  an audiogram revealed puretone thresholds of 25, 30, 40, 50, and 55 decibels in the right ear, and 45, 45, 50, 55, and 55 decibels in the left ear at the frequencies 500, 1000, 2000, 3000, and 4000 Hz.  A tympanogram showed a very large volume measurement in the left ear which was consistent with perforation of the tympanic membrane.  

The examiner assessed sensorineural hearing loss in the right ear, and mixed hearing loss in the left ear.  Further, he opined that the hearing loss and tinnitus are less likely as not caused by or a result of in-service noise exposure.  He noted that the August 1969 and August 1970 medical examination reports documented a healed scar of the right tympanic membrane, and that the Veteran was unaware of the cause of that scar.  There was no note regarding the left tympanic membrane in the STRs.  He had surgery to repair his left tympanic membrane twice - in 1979 and in 2003 - both of which failed.  The Veteran felt that because he was wounded, his left tympanic membrane problem is related to that incident, despite no documentation to that effect.  In addition, his separation physical revealed normal audiometric thresholds at that time.  There was no report of tinnitus in the STRs, and he reported the onset of tinnitus 8 to 11 years after military service.  Thus, it is less likely as not that the hearing loss and tinnitus were caused by in-service noise exposure.  

In July 2011, the 2009 VA examiner provided an addendum report to his opinion.  He stated that the noise exposure reported by the Veteran, including explosions, bombs, tank fire, and rounds being fired point blank at the enemy, were considered as having occurred and were utilized in the analysis of evidence to arrive at the examiner's conclusions.  This excess noise exposure, which was conceded, was considered in the formulation of the opinions rendered.  He opined that the hearing loss is less likely as not related to in-service noise exposure based on the August 1970 Report of Medical Examination, which indicated he had normal hearing in both ears.  Next, it is less likely as not that tinnitus is related to in-service noise exposure, because the Veteran stated that tinnitus did not begin until 8 to 11 years after military service.  Finally, the notations of a healed scar of the right tympanic membrane in the August 1969 and 1970 medical examination reports and of a blow to the left temple and ear in the August 1969 report do not indicate that the Veteran sustained a perforated eardrum in either ear during service, nor do they indicate the Veteran sustained a perforated eardrum in either ear before or after service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for either hearing loss or tinnitus.  

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of sensorineural hearing loss or tinnitus as organic diseases of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss or tinnitus within the applicable time period, the criteria for presumptive service connection on the basis of the chronic disease provisions of law are not satisfied.  
      
Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's hearing difficulty and tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's STRs are negative for any complaints of hearing loss or tinnitus, and his hearing was tested and found to be normal at separation.  In addition, there was no documentation of treatment for a perforated eardrum during active service.  Following service, there was no documentation of any complaints of ear problems until June 2003, 33 years after separation from service, when the Veteran underwent a left ear tympanoplasty.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for over three decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent medical opinions suggesting that the Veteran's current hearing loss or tinnitus is related to either noise exposure or to a perforated eardrum incurred during service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board recognizes and appreciates the Veteran's honorable service to our country in Vietnam.  However, since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


